DETAILED ACTION
This action is responsive to the application No. 16/569,850 filed on September 13, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 07/30/2021 responding to the Office action mailed on 05/04/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-13, 15-20, and newly added claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 13, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamano (US 2009/0008765).

Regarding Claim 1, Yamano (see, e.g., Fig. 11), teaches a semiconductor device comprising:
a die 110 embedded in a first molding material D1, a first side (i.e., lower side) of the die 110 having die connectors 108 (see, e.g., pars. 0127-0128, 0134);
a first conductive pillar PS2 embedded in the first molding material D1 and laterally spaced apart from the die 110 (see, e.g., par. 0221);
a redistribution structure 100A at the first side of the die 110, the die connectors 108 being bonded to conductive features 105A of the redistribution structure 100A by solder 107 (see, e.g., pars. 0127, 0129);
a substrate 200 at a second side (i.e., upper side) of the die 110 opposing the first side of the die 110 (see, e.g., par. 0130); and
a first solder region AD2 interposed between the first conductive pillar PS2 and the substrate 200, wherein the first solder region AD2 extends continuously from the first conductive pillar PS2 to the substrate 200, wherein first sidewalls (i.e., inner sidewalls) of the first molding material D1 contacting and extending along sidewalls of the first solder region AD2 are curved (see, e.g., par. 0222).

Regarding Claim 2, Yamano teaches all aspects of claim 1.  Yamano (see, e.g., Fig. 11), teaches that a surface of the first conductive pillar PS2 distal from the redistribution structure 100A is closer to the redistribution structure 100A than the second side (i.e., upper side) of the die 110.  

Regarding Claim 3, Yamano teaches all aspects of claim 2.  Yamano (see, e.g., Fig. 11), teaches that the first molding material D1 extends continuously from the redistribution structure 100A to the substrate 200, and wherein the first solder region AD2 is embedded in the first molding material D1.

Regarding Claim 4, Yamano teaches all aspects of claim 1.  Yamano (see, e.g., Fig. 11), teaches an underfill material 109 between the die 110 and the redistribution structure 100A, wherein the underfill material 109 is different from the first molding material D1 (see, e.g., pars. 0128, 0134).  

Regarding Claim 5, Yamano teaches all aspects of claim 1.  Yamano (see, e.g., Fig. 11), teaches that the substrate 200 comprises:
a dielectric core 201 (see, e.g., par. 0130);
a via 202 extending through the dielectric core 201 (see, e.g., par. 0130);
a first conductive line 203A along a first side (i.e., top side) of the dielectric core 201 distal from the die 110;TSMP20171185USo2Page 2 of 6
a first dielectric layer 204A on the first side of the dielectric core 201 and over the first conductive line 203A (see, e.g., par. 0132); and
204B along a second side (i.e., bottom side) of the dielectric core 201 facing the die 110 (see, e.g., par. 0132).  

Regarding Claim 6, Yamano teaches all aspects of claim 5.  Yamano (see, e.g., Fig. 11), teaches that the first dielectric layer 204A and the second dielectric layer 204B are solder resist layers (see, e.g., par. 0132).

Regarding Claim 7, Yamano teaches all aspects of claim 5.  Yamano (see, e.g., Fig. 11), teaches that the substrate 200 further comprises an external connector 207 at the first side (i.e., top side) of the dielectric core 201, the external connector 207 being electrically coupled to the first conductive line 203A (see, e.g., par. 0139).

Regarding Claim 8, Yamano teaches all aspects of claim 7.  Yamano (see, e.g., Figs. 3, 11), teaches, a semiconductor package 300B bonded to the external connector 207 of the substrate 200, wherein there is a gap between the substrate 200 and a lower surface of the semiconductor package 300B facing the substrate 200,
wherein the semiconductor package 300B comprises:
a second substrate 200A;
a second die 307 attached to a first side (i.e., top side) of the second substrate 200A distal from the substrate 200, wherein a second side (i.e., bottom side) of the second substrate 200A facing the substrate 200 is spaced apart from the substrate 200, wherein a conductive pad 305B at the second side of the second substrate 200A is bonded to the external connector 207 of the substrate 200; and
312 on the first side of the second substrate 200A around the second die 307, wherein the second molding material 312 and the second substrate 200A have a same width such that sidewalls of the second molding material 312 are vertically aligned with respective sidewalls of the second substrate 200A. 

Regarding Claim 13, Yamano (see, e.g., Figs. 3, 11), teaches a semiconductor device comprising:
a redistribution structure 100A;
a first die 110 over the redistribution structure 100A, wherein a die connector 108 of the first die 110 is bonded to a conductive pad 103A of the redistribution structure 100A by a first solder material 107;
a conductive pillar PS2 over the redistribution structure 100A and adjacent to the first die 110, the conductive pillar PS2 being electrically coupled to the redistribution structure 100A;
a first molding material D1 over the redistribution structure 100A, the first molding material D1 being around the first die 110 and around the conductive pillar PS2;
a conductive joint AD2 over and bonded to the conductive pillar PS2, wherein the conductive joint AD2 is a solder region (see, e.g., par. 0222);
TSMP20171185USo2Page 4 of 12a first substrate 200 over the first molding material D1 and over the conductive joint AD2, the first substrate 200 being electrically coupled to the conductive joint AD2; and
300B bonded to a first side (i.e., top side) of the first substrate 200 distal from the first molding material D1 by a second solder material 207 (i.e., solder 207 of substrate 200A), wherein the semiconductor package 300B comprises:
a second substrate 200A;
a second die 307 attached to a first side (i.e., top side) of the second substrate 200A distal from the first substrate 200, wherein a second side (i.e., bottom side) of the second substrate 200A facing the first substrate 200 is spaced apart from the first substrate 200, wherein a conductive pad 305B at the second side of the second substrate 200A is bonded to an external connector 207 (i.e., solder 207 of substrate 200) of the first substrate 200 by the second solder material 207 (i.e., solder 207 of substrate 200A); and
a second molding material 312 on the first side of the second substrate 200A around the second die 307, wherein the second molding material 312 and the second substrate 200A have a same width such that sidewalls of the second molding material 312 are vertically aligned with respective sidewalls of the second substrate 200A.  

Regarding Claim 15, Yamano teaches all aspects of claim 13.  Yamano (see, e.g., Figs. 3, 11), teaches that the first molding material D1 extends continuously from an upper surface of the redistribution structure 100A facing the first die 110 to a lower surface of the first substrate 200 facing the first die 110.  

Regarding Claim 16, Yamano teaches all aspects of claim 15.  Yamano (see, e.g., Figs. 3, 11), teaches that the conductive pillar PS2 and the conductive joint AD2 comprise different materials, wherein an interface between the conductive pillar PS2 and the conductive joint AD2 is between the redistribution structure 100A and the first substrate 200 (see, e.g., pars. 0214, 0221, 0222).

Regarding Claim 17, Yamano teaches all aspects of claim 13.  Yamano (see, e.g., Figs. 3, 11), teaches that the first substrate 200 comprises a dielectric core 201, solder resist layers 204A/204B on opposing sides of the dielectric core 201, and a via 202 extending TSMP20171185USo2Page 4 of 6through the dielectric core 201, wherein the via 202 of the first substrate 200 is electrically coupled to the conductive joint AD2.  

Regarding Claim 18, Yamano (see, e.g., Figs. 3, 11), teaches a semiconductor device comprising:
a redistribution structure 100A having conductive pads 103A at a first side (i.e., top side) of the redistribution structure 100A;
a first substrate 200 having conductive features 203A/203B;
a first die 110 between the redistribution structure 100A and the first substrate 200, wherein die connectors 108 at a front side (i.e., lower side) of the first die 110 are attached to the conductive pads 103A of the redistribution structure 100A, and a backside (i.e., upper side) of the first die 110 is spaced apart from the first substrate 200;
PS2 attached to the first side of the redistribution structure 100A, wherein the conductive pillar PS2 is spaced apart from the first die 110;
a solder joint AD2 over a top surface of the conductive pillar PS2 distal from the redistribution structure 100A, wherein the conductive pillar PS2 and the solder joint AD2 electrically couple the first substrate 200 to the redistribution structure 100A;
a first molding material D1 between the first substrate 200 and the redistribution structure 100A, wherein the first molding material D1 surrounds the first die 110, the conductive pillars PS2, and the solder joint AD2; and
a semiconductor package 300B bonded to a first side (i.e., top side) of the first substrate 200 distal from the first molding material D1, wherein the semiconductor package 300B comprises:
a second substrate 200A bonded to the first side of the first substrate 200 by solder 207;
a second die 307 attached to a first side (i.e., top side) of the second substrate 200A distal from the first substrate 200; and
a second molding material 312 on the first side of the second substrate 200A around the second die 307. 

Regarding Claim 19, Yamano teaches all aspects of claim 18.  Yamano (see, e.g., Figs. 3, 11), teaches that the die connectors 108 are attached to the conductive pads 103A of the redistribution structure 100A by solder regions 107.  

Regarding Claim 20, Yamano teaches all aspects of claim 19.  Yamano (see, e.g., Figs. 3, 11), teaches that the first molding material D1 extends continuously from the first side (i.e., top side) of the redistribution structure 100A to the first substrate 200.

Regarding Claim 21, Yamano teaches all aspects of claim 13.  Yamano (see, e.g., Figs. 3, 11), teaches that the first molding material D1 is around the conductive joint AD2, wherein sidewalls of the first molding material D1 contacting the conductive joint AD2 are curved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano (US 2009/0008765) in view of Choi (US 2008/0017968).

Regarding Claim 1, Yamano (see, e.g., Fig. 3), teaches a semiconductor device comprising:
110 embedded in a first molding material D1, a first side (i.e., lower side) of the die 110 having die connectors 108 (see, e.g., pars. 0127-0128, 0134);
a redistribution structure 100A at the first side of the die 110, the die connectors 108 being bonded to conductive features 105A of the redistribution structure 100A by solder 107 (see, e.g., pars. 0127, 0129);
a substrate 200 at a second side (i.e., upper side) of the die 110 opposing the first side of the die 110 (see, e.g., par. 0130); and
a first solder region 206;
wherein first sidewalls (i.e., inner sidewalls) of the first molding material D1 contacting and extending along sidewalls of the first solder region 206 are curved (see, e.g., par. 0132).
Yamano is silent with respect to the claim limitations of a first conductive pillar embedded in the first molding material and laterally spaced apart from the die; and that the first solder region is interposed between the first conductive pillar and the substrate, wherein the first solder region extends continuously from the first conductive pillar to the substrate.
Choi (see, e.g., Fig. 6), on the other hand, in similar package-on-package structures to those of Yamano, teaches:
a first conductive pillar 320 embedded in the first molding material 370 and laterally spaced apart from the die 350; and that the first solder region 190 is interposed between the first conductive pillar 320 and the substrate 100, wherein the first 190 extends continuously from the first conductive pillar 320 to the substrate 100.
Because the bump is formed, a height of the internal connection solder ball may be reduced as compared to a structure without the bump.  Thus, a relatively small-sized solder ball may be used, thereby providing relatively fine pitch between the solder balls and realizing a relatively densely integrated semiconductor device (see, e.g., par. 0026).
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Yamano’s device a first conductive pillar embedded in the first molding material and laterally spaced apart from the die; the first solder region interposed between the first conductive pillar and the substrate, wherein the first solder region extends continuously from the first conductive pillar to the substrate, as taught by Choi, to use a relatively small-sized solder ball, thereby providing relatively fine pitch between the solder balls and realizing a relatively densely integrated semiconductor device.

Regarding Claim 5, Yamano and Choi teach all aspects of claim 1.  Choi (see, e.g., Fig. 6), teaches that the substrate 100 comprises:
a dielectric core 100;
a via extending through the dielectric core 100 (see, e.g., par. 0039);
a first conductive line 110a along a first side (i.e., top side) of the dielectric core 100 distal from the die 350;TSMP20171185USo2Page 2 of 6
a first dielectric layer 115 on the first side of the dielectric core 100 and over the first conductive line 110a (see, e.g., par. 0022); and
115 along a second side (i.e., bottom side) of the dielectric core 100 facing the die 350.  

Regarding Claim 7, Yamano and Choi teach all aspects of claim 5.  Choi (see, e.g., Fig. 6), teaches that the substrate 100 further comprises an external connector 165 at the first side of the dielectric core 100, the external connector 165 being electrically coupled to the first conductive line 110a.

Regarding Claim 9, Yamano and Choi teach all aspects of claim 7.  Choi (see, e.g., Fig. 6), teaches that the first solder region 190 extends through the second dielectric layer 115 of the substrate 100 and is electrically coupled to the external connector 165 through the via of the substrate 100.  

Regarding Claim 10, Yamano and Choi teach all aspects of claim 9.  Choi (see, e.g., Fig. 6), teaches that the substrate 100 further comprises a second conductive line 110c along the second side (i.e., bottom side) of the dielectric core 100 and electrically coupled to the via of the substrate 100, the second conductive line 110c disposed between the dielectric core 100 and the second dielectric layer 115 of the substrate 100, wherein the first solder region 190 is in physical contact with the second conductive line 110c.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 18 filed on 07/30/2021 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion

Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 
/Nelson Garces/Primary Examiner, Art Unit 2814